     Case 2:90-cv-00520-KJM-DB Document 6706 Filed 06/10/20 Page 1 of 3

 1   XAVIER BECERRA                                             ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                             GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                         ROBINS KAPLAN LLP
     Senior Assistant Attorney General                            2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                              Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                          Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                          Fax: (310) 229-5800
     ELISE OWENS THORN, State Bar No. 145931                      E-mail: RSilberfeld@RobinsKaplan.com
 5   TYLER V. HEATH, State Bar No. 271478                       Special Counsel for Defendants
     LUCAS HENNES, State Bar No. 278361
 6   Deputy Attorneys General
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 9    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
10

11                                 IN THE UNITED STATES DISTRICT COURT

12                               FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                           SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                                     Case No. 2:90-cv-00520 KJM-DB (PC)
16
                                                Plaintiffs, STIPULATION AND ORDER TO FILE
17                                                          CDCR MAPS UNDER SEAL
                          v.
18
                                                                Judge: The Hon. Kimberly J. Mueller
19   GAVIN NEWSOM, et al.,
20                                            Defendants.
21

22                 On May 22, 2020, the Court ordered the parties to meet and confer and file by May 27,

23   2020 “a stipulated request concerning the filing of the maps and other documents” describing the

24   California Department of Corrections and Rehabilitation’s mental health programs at various

25   prison facilities, as impacted by the COVID-19 pandemic. Order, ECF No. 6681 at 1 (May 22,

26   2020). Defendants submitted the maps and other documents in camera on May 15, 2020. Id.

27   The Court specifically asked the parties to stipulate whether the maps should be filed under seal.

28   Id.
     [3550023.2]                                            1
                                            Stip. & Order to File Documents Under Seal (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6706 Filed 06/10/20 Page 2 of 3

 1                 The parties met and conferred and agree that the submitted maps, and any revised versions
 2   of the maps contemplated by the May 22, 2020 order, should be filed under seal. In addition to
 3   the maps, Defendants submitted patient census, and level of care data and information in camera
 4   to the Court on May 15, 2020. The parties agree that such data and information does not need to
 5   be filed under seal.
 6                 The parties continue to meet and confer to consider “further refinements” to the maps and
 7   other documents Defendants provided in camera on May 15, 2020. Id. at 1-2. The parties will
 8   notify the Court if Defendants and/or Plaintiffs believe that any of those further refinements
 9   require additional information to be filed under seal.
10                 IT IS SO STIPULATED.
11     Dated: May 27, 2020                                         XAVIER BECERRA
                                                                   Attorney General of California
12                                                                 ADRIANO HRVATIN
                                                                   Supervising Deputy Attorney General
13

14                                                                 /s/ Elise Owens Thorn______________
                                                                   ELISE OWENS THORN
15                                                                 Deputy Attorney General
                                                                   Attorneys for Defendants
16

17     Dated: May 27, 2020                                        ROSEN BIEN GALVAN & GRUNFELD LLP
18

19                                                                 /s/ Jessica Winter_____________
                                                                   JESSICA WINTER
20                                                                 Attorneys for Plaintiffs

21

22                                                        ** *

23
                                                        ORDER
24

25             At the further status conference on May 29, 2020, the parties clarified that both the general

26   mental health services delivery map and the two page letter from Melissa Bentz that accompanied

27   defendants’ in camera submission may be filed on the public docket. With this clarification, the

28
     [3550023.2]                                            2
                                             Stip. & Order to File Documents Under Seal (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6706 Filed 06/10/20 Page 3 of 3

 1   stipulation is approved. Defendants shall forthwith submit to the Clerk of the Court to file and
 2   maintain under seal, all of the institutional maps submitted by defendants on May 15, 2020 for in
 3   camera review. In addition, defendants shall forthwith file on the public record all other
 4   documents that accompanied that submission.
 5             IT IS SO ORDERED.
 6   DATED: June 9, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3550023.2]                                      3
                                       Stip. & Order to File Documents Under Seal (2:90-cv-00520 KJM-DB (PC))
